The following opinion was filed May 5, 1947:
The case is before us on three motions of the plaintiff:
(1) This motion is to delete from the written opinion the following sentence:
"It is conceded by appellant's counsel that the agreement is void as a partnership agreement under income tax laws of the state if it was entered into for the purpose of escaping or as a device to escape income taxation. . . ."
We understand that counsel for plaintiff, in answer to a question put by a member of the court, made the concession stated.  He says that he did not and his original brief contends to the contrary.  The statement has no bearing on the issue on which the case was decided.  The motion is granted with the apology of the writer.  The reporter will delete the paragraph from the report of the opinion.
(2) This motion is to change the mandate to direct return of the record to permit the plaintiff to produce evidence to show that it was the intent of the parties to make the wife a co-owner with her husband of the business and give her equal rights in its management.  Such testimony would not change the effect *Page 17b 
of the agreement signed by the parties as the following from the testimony of the parties shows:
"Q. [To Mr. Thomas] Did you make a gift to Mrs. Thomas of a half interest in the agency business?  A. I didn't consider it a gift.  The partnership consideration was the use of her securities.  Q. Did Mrs. Thomas have a voice in the management of the agency  A. No sir.  Q. [To Mrs. Thomas] You do not pass upon the people that Mr. Thomas hires in his business at the office?  A. I have nothing to do with the office."
The testimony above quoted is enough to support a conclusion of law that the agreement did not transfer a half interest in the business or give to Mrs. Thomas equal rights with her husband in its management.  The ground of the decision was that the agreement did not constitute the parties co-owners of the business or give the wife the rights of management required by the provisions of the Uniform Partnership Act adopted by the state legislature.  It matters not what courts of jurisdictions where this act is not in force may have said as to what does or does not constitute a partnership, or what this court may have said before the legislature adopted the act. The law of Wisconsin on the subject is as declared by the legislature.
At the conclusion of the testimony presented by the board, the following occurred:
"Mr. Slater [of the Board]:  Does that conclude your presentation? Mr. Paulson:  That is all.
"Mr. Slater:  And also the state?  Mr. Teschner:  That concludes the state's also."
If under the above from the record the plaintiff is entitled to the relief demanded by his motion, it is hard to conceive of a case in which the defeated party would not be entitled to a new trial by merely saying that he wanted it.
The motion is denied, without costs.
(3) On the motion for rehearing nothing not covered by the original briefs is presented unless it be the statement that the *Page 18 
validity of the partnership was conceded by the department before the board and before the circuit court.  The invalidity of the agreement is directly alleged in the answer of the department before the board of tax appeals.  In plaintiff's original brief the Uniform Partnership Law is referred to and contention made that a partnership under that act was created.  That the plaintiff did not make a gift to his wife of a half interest is argued, and confessedly the agreement contains no transfer of such interest and no other transfer of such interest is claimed. That no such transfer was made is contended by the department in its brief; that no gift was made; that no working agreement was made; therefore no partnership was created.
The motion for rehearing is denied with $25 costs.